TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED AUGUST 16, 2013



                                     NO. 03-13-00329-CR


                               Johnelle James Davis, Appellant

                                                v.

                                  The State of Texas, Appellee




         APPEAL FROM 264TH DISTRICT COURT OF BELL COUNTY
            BEFORE JUSTICES PURYEAR, ROSE AND GOODWIN
  DISMISSED FOR WANT OF JURISDICTION -- OPINION BY JUSTICE PURYEAR




THIS CAUSE came on to be heard on the record of the court below, and the same being

considered, because it is the opinion of this Court that the appeal should be dismissed for want of

jurisdiction: it is ORDERED, ADJUDGED and DECREED by the Court that the appeal be

dismissed in accordance with the opinion of this Court; and it appearing that the appellant is

indigent and unable to pay costs, that no adjudication as to costs be made; and that this decision

be certified below for observance.